United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3065
                                    ___________

Thomas A. Fascetti,                     *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
International Paper Company, a          *
New York corporation,                   *         [UNPUBLISHED]
                                        *
              Appellee.                 *

                                    ___________

                      Submitted:    April 16, 1997

                           Filed:   May 7, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


              Thomas A. Fascetti appeals from the order of the District Court1
granting summary judgment to International Paper Company, the defendant in
this case of, among other things, alleged employment discrimination based
on age.   Having considered the briefs and record and the arguments of the
parties, we conclude that no error of law appears and that summary judgment
was correctly entered against Fascetti on all of his claims.




     1
      The Honorable Donald J. Stohr, United States District Judge
for the Eastern District of Missouri.
Accordingly, the judgment of the District Court is affirmed.   See 8th Cir.
R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                   -2-